92 Mich. App. 156 (1979)
284 N.W.2d 486
PEOPLE
v.
KINCAID
Docket No. 78-427.
Michigan Court of Appeals.
Decided July 12, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Timothy A. Baughman, *157 Assistant Prosecuting Attorney, for the people.
Before: N.J. KAUFMAN, P.J., and ALLEN and K.B. GLASER, JR.,[*] JJ.
PER CURIAM.
Defendant was charged with possession with intent to deliver heroin, MCL 335.341(1)(a); MSA 18.1070(41)(1)(a). Defendant's motion to suppress the evidence and quash the information was granted on December 13, 1977, and the plaintiff appeals by right.
The sole issue on appeal is whether or not the police officers had probable cause to search the trunk of defendant's automobile. The search occurred (1) after the officers watched defendant apparently pass white coin envelopes, which at least one officer knew were commonly used for heroin, to other people in exchange for money, and (2) after the officers approached defendant, identified themselves and saw defendant throw some envelopes into the trunk of his car and slam the trunk. The subsequent warrantless search of the trunk yielded coin envelopes containing heroin. We conclude that the search was valid and, therefore, that the trial judge was clearly erroneous in suppressing the evidence and quashing the information.
Contrary to the trial judge's determination, People v Falconer, 76 Mich App 367; 256 NW2d 597 (1977), is not the factual twin of the instant case. In Falconer, there was no testimony regarding the arresting officer's prior experience with coin envelopes and no furtive gesture by the defendant upon the approach of the police officer. These additional factors bring our case within the reasoning of *158 People v Hall, 40 Mich App 329; 198 NW2d 762 (1972). See also People v Ridgeway, 74 Mich App 306; 253 NW2d 743 (1977). The officer's prior experience with coin envelopes and the defendant's furtive gesture supplied the officers with sufficient probable cause to make the search.
Reversed and remanded for further proceedings.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.